DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed 07/08/2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Salgo (US 20110098562 A1).
	The Examiner does note that the Applicant further argues that the art of Gosh ’61 does not disclose the subject matter of claims 2 and 11 and claims 4 and 13. Regarding claims 2 and 11, the Examiner notes that Par 0090 of Gosh ‘61 discloses generating a mean of the electrical activation times and Par. 0007-0010 discloses the electrical activation times are gathered from the electrodes placed on the patient. Thus, Gosh ‘61 would teach the claimed limitation of “generating a mean of surrogate posterior electrical activation times monitored by the posterior electrodes”. Regarding claims 4 and 13, the Applicant argues that Gosh ’61 describes percentage of activation times monitored by all the electrodes rather than just the posterior electrodes. The Examiner notes that if the percentage of activation time of all the electrodes is given, it would give the posterior electrode activation time percentage. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 2, it is unclear what is meant by “mean of surrogate posterior electrical activation times”. This appears to be a term only used by Medtronic (i.e. the Applicant) and the specification only discloses a range of activation times and not a mean or a surrogate. Further explanation is needed. 
	Claim 3 is rejected by virtue of its dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-2, 4, 6-11, 13, 15-21 is/are rejected under 35 U.S.C. 103 as being obvious over Ghosh ‘61 (US 20170246461 A1) in view of Salgo (US 20110098562 A1). 
	In regards to claim 1, Ghosh ’61 discloses a system comprising: 
an electrode apparatus comprising a plurality of posterior electrodes to monitor electrical activity from a posterior of a patient’s torso (Par. 0065 and Fig 4a-b, elements 404a-zz show the plurality of electrodes arranged on the posterior of a patient); 
and a computing apparatus comprising processing circuitry and coupled to the electrode apparatus (Par. 0075 discloses a processing circuity that comprises computing elements; see also Figure 4a-b, element 500) and configured to:
monitor electrical activity of the patient's heart using the plurality of posterior electrodes during delivery of cardiac therapy (Par. 0040 discloses monitoring the heart activity and Par. 0053 discloses that therapy is applied during this monitoring). 
Ghosh ’61 does not disclose generating electrical heterogeneity information (EHI) based on the monitored electrical activity during delivery of cardiac therapy and determining a degree of posterior left bundle branch engagement by the cardiac therapy based on the generated EHI. 
However, in the same field of endeavor, Salgo discloses a method for monitoring bundle branch engagement (The Applicant discloses that EHI information can be based on monitored cardiac activity, and Par. 0035 of Salgo discloses monitoring cardiac activity using an ECG and Par. 0003-0004 discloses that cardiac information [such as that obtained by an ECG] can be used to determine left bundle branch engagement and blocks) for the purpose of accurately determining a disease condition which can affect electromechanical transduction of the heart. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Ghosh ’61 and modified them by having the system detect bundle branch engagement, as taught and suggested by Salgo, for the purpose of accurately determining a disease condition which can affect electromechanical transduction of the heart.
	In regards to claim 2, the combined teachings of Ghosh ’61 and Salgo disclose the system of claim 1, wherein generating EHI based on the monitored electrical activity during delivery of cardiac therapy comprises generating a mean of surrogate posterior electrical activation times monitored by the posterior electrodes (Ghosh ’61: Par 0090 discloses generating a mean of the electrical activation times).
	In regards to claim 4, the combined teachings of Ghosh ’61 and Salgo disclose the system of claim 1, wherein generating EHI based on the monitored electrical activity during delivery of cardiac therapy comprises generating a percentage of surrogate early-activation electrical activation times monitored by the posterior electrodes that is less than an early-activation threshold (Ghosh ’61: Par 0139 discloses determining early activation times and comparing them to a threshold).
	In regards to claim 5 and 14, the combined teachings of Ghosh ’61 and Salgo disclose the system or method of claim 4 and 13 wherein the early-activation threshold is 35 milliseconds (Ghosh ’61: Par. 0139 discloses early activation threshold times ranging from 5ms to 20ms). 
	Ghosh ‘61 discloses the claimed invention except for the threshold being exactly 35ms. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the threshold be 35 ms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	In regards to claim 6, the combined teachings of Ghosh ’61 and Salgo disclose the system of claim 4, wherein determining a degree of posterior left bundle branch engagement based on the generated EHI comprises determining that left bundle branch is sufficiently engaged if the percentage of surrogate early-activation electrical activation times is greater than 75%, intermediately-engaged if the percentage of surrogate early-activation electrical activation times is greater than or equal to 50% and less than or equal to 75%, or insufficiently-engaged if the percentage of surrogate early-activation electrical activation times is less than 50% (Ghosh ’61: Par 0139 discloses determining the percentage of the early activation times and determining if the percentage is causes a block or not, i.e. determining if there is insufficient engagement).
	In regards to claim 7, the combined teachings of Ghosh ’61 and Salgo disclose the system of claim 1, wherein the cardiac therapy is ventricle-from-atrium (VfA) pacing therapy (Ghosh ’61: Par 0004 discloses cardiac therapy being ventricle from atrium pacing).
	In regards to claim 8, the combined teachings of Ghosh ’61 and Salgo disclose the system of claim 1, wherein the computing apparatus is further configured to adjust the cardiac therapy to increase the degree of posterior left bundle branch engagement (Ghosh ’61: Par 0009-0010 discloses adjusting the cardiac therapy).
	In regards to claim 9, the combined teachings of Ghosh ’61 and Salgo disclose the system of claim 1, wherein the plurality of posterior electrodes comprises a plurality of surface electrodes positioned in an array to be attached to the patient’s skin (Ghosh ’61: Par. 0007 discloses the electrodes being applied to the skin of the torso, see also Fig 4A-4B).
	In regards to claim 10, Ghosh ’61 discloses a method comprising: 
monitoring electrical activity of the patient's heart using a plurality of posterior electrodes from a posterior of a patient’s torso during delivery of cardiac therapy (Par. 0065 and Fig 4a-b, elements 404a-zz show the plurality of electrodes arranged on the posterior of a patient. Par. 0040 discloses monitoring the heart activity and Par. 0053 discloses that therapy is applied during this monitoring); 
Ghosh ’61 does not disclose generating electrical heterogeneity information (EHI) based on the monitored electrical activity during delivery of cardiac therapy and determining a degree of posterior left bundle branch engagement by the cardiac therapy based on the generated EHI. 
However, in the same field of endeavor, Salgo discloses a method for monitoring bundle branch engagement (The Applicant discloses that EHI information can be based on monitored cardiac activity, and Par. 0035 of Salgo discloses monitoring cardiac activity using an ECG and Par. 0003-0004 discloses that cardiac information [such as that obtained by an ECG] can be used to determine left bundle branch engagement and blocks) for the purpose of accurately determining a disease condition which can affect electromechanical transduction of the heart. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Ghosh ’61 and modified them by having the system detect bundle branch engagement, as taught and suggested by Salgo, for the purpose of accurately determining a disease condition which can affect electromechanical transduction of the heart.
	In regards to claim 11, the combined teachings of Ghosh ’61 and Salgo disclose the method of claim 10, wherein generating EHI based on the monitored electrical activity during delivery of cardiac therapy comprises generating a mean of surrogate posterior electrical activation times monitored by the posterior electrodes (Ghosh ’61: Par 0090 discloses generating a mean of the electrical activation times).
	In regards to claim 13, the combined teachings of Ghosh ’61 and Salgo disclose the method of claim 10, wherein generating EHI based on the monitored electrical activity during delivery of cardiac therapy comprises generating a percentage of surrogate early-activation electrical activation times monitored by the posterior electrodes that is less than an early-activation threshold (Ghosh ’61: Par 0139 discloses determining early activation times and comparing them to a threshold).
	In regards to claim 15, the combined teachings of Ghosh ’61 and Salgo disclose the method of claim 13, wherein determining a degree of posterior left bundle branch engagement based on the generated EHI comprises determining that left bundle branch is sufficiently engaged if the percentage of surrogate early-activation electrical activation times is greater than 75%, intermediately-engaged if the percentage of surrogate early-activation electrical activation times is greater than or equal to 50% and less than or equal to 75%, or insufficiently-engaged if the percentage of surrogate early-activation electrical activation times is less than 50% (Ghosh ’61: Par 0139 discloses determining the percentage of the early activation times and determining if the percentage is causes a block or not, i.e. determining if there is insufficient engagement).
	In regards to claim 16, the combined teachings of Ghosh ’61 and Salgo disclose the method of claim 10, wherein the cardiac therapy is ventricle-from-atrium (VfA) pacing therapy (Ghosh ’61: Par. 0004).
	In regards to claim 17, the combined teachings of Ghosh ’61 and Salgo disclose the method of claim 10, the method further comprising adjusting the cardiac therapy to increase the degree of posterior left bundle branch engagement (Ghosh ’61: Par. 0009-0010).
	In regards to claim 18, the combined teachings of Ghosh ’61 and Salgo disclose the method of claim 10, wherein the plurality of posterior electrodes comprises a plurality of surface electrodes positioned in an array to be attached to the patient’s skin (Ghosh ’61: Par. 0007 and Fig 4A-B).
	In regards to claim 19, Ghosh ’61 discloses a system comprising: 
An electrode apparatus comprising a plurality of posterior electrodes to monitor electrical activity from a posterior of a patient’s torso (Par. 0065 and Fig 4a-b, elements 404a-zz show the plurality of electrodes arranged on the posterior of a patient); 
and a computing apparatus comprising processing circuitry and coupled to the electrode apparatus (Par. 0075 discloses a processing circuity that comprises computing elements; see also Figure 4a-b, element 500) and configured to: 
monitor electrical activity of the patient's heart using the plurality of posterior electrodes during delivery of cardiac pacing therapy (Par. 0040 discloses monitoring the heart activity and Par. 0053 discloses that therapy is applied during this monitoring), 
and adjust one or more pacing settings of the cardiac pacing therapy (Par 0009-0010 discloses adjusting the cardiac therapy).
Ghosh ’61 does not disclose generating electrical heterogeneity information (EHI) based on the monitored electrical activity during delivery of cardiac therapy and determining a degree of posterior left bundle branch engagement by the cardiac therapy based on the generated EHI. 
However, in the same field of endeavor, Salgo discloses a method for monitoring bundle branch engagement (The Applicant discloses that EHI information can be based on monitored cardiac activity, and Par. 0035 of Salgo discloses monitoring cardiac activity using an ECG and Par. 0003-0004 discloses that cardiac information [such as that obtained by an ECG] can be used to determine left bundle branch engagement and blocks) for the purpose of accurately determining a disease condition which can affect electromechanical transduction of the heart. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Ghosh ’61 and modified them by having the system detect bundle branch engagement, as taught and suggested by Salgo, for the purpose of accurately determining a disease condition which can affect electromechanical transduction of the heart.
	In regards to claim 20, the combined teachings of Ghosh ’61 and Salgo disclose the system of claim 19, wherein the cardiac pacing therapy comprises one or more of ventricle-from-atrium (VfA) pacing therapy, His bundle pacing therapy, and intrarectal left ventricular endocardial pacing (Ghosh ’61: Par 0004).
	In regards to claim 21, the combined teachings of Ghosh ’61 and Salgo disclose the system of claim 19, wherein the plurality of posterior electrodes comprises a plurality of surface electrodes positioned in an array to be attached to the patient’s skin (Ghosh ’61: Par. 0007 and Fig 4A-B).
4.	Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh ’61 and Salgo and in view of Ghosh ’41 (US 11304641 B2).
The applied reference (Ghosh `41) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
	In regards to claims 3 and 12, the combined teachings of Ghosh ’61 and Salgo disclose the system or method of claims 2 and 11 except for wherein determining a degree of posterior left bundle branch engagement based on the generated EHI comprises determining that left bundle branch is sufficiently engaged if the mean of surrogate posterior electrical activation times monitored by the posterior electrodes is less than or equal to 30 milliseconds, intermediately-engaged if the mean of surrogate posterior electrical activation times monitored by the posterior electrodes is greater than 30 milliseconds and less than 50 milliseconds, or insufficiently- engaged if the mean of surrogate posterior electrical activation times monitored by the posterior electrodes is greater than or equal to 50 milliseconds.
	However, in the same field of endeavor, Ghosh ‘41 discloses methods for monitoring and evaluating cardiac therapy (Abstract) wherein electrode blockage, i.e. engagement, is monitored based on milliseconds of activation (See Fig 5A-5B and Col 2, lines 18-32 and Col 17, lines 57-67) for the purpose of determining the degree of blockage.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the art of Ghosh ’61 and Salgo and modified it by having the blockage/engagement monitored based on milliseconds of activation, as taught and suggested by Ghosh ’41, for the purpose of determining the degree of blockage.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        15 November 2022